DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 9 February 2021.

Response to Amendment
Claims 1, 8, 10, 12, 16, and 22 have been amended. Claims 25-28 have been newly added. Claim 24 has been canceled. Claims 1-12, 16-23 and 25-28 are pending.
In response to the amendment to the specification and the replacement drawing sheet, the objection to the drawings that were presented in the previous action (Non-Final Rejection filed on 10 November 2020) is withdrawn.

Election/Restrictions
Newly submitted claims 25-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 25-28 lack unity of invention with claims 1-12 and 16-23 because even though the inventions of these groups require the technical feature of a filter housing, a filter element, and a housing interlocking feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Allott et al. (US 2016/0059172 A1), which discloses an outlet housing member 76 (i.e. a filter housing) (Fig. 2; [0029]), a filter element 82 ([0029]), and an internal ridge 88 ([0032]) (i.e. a housing interlocking feature). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 25-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Response to Arguments
Applicant argues that claim 6 should not be interpreted under 35 U.S.C. 112(f) (Non-Final Rejection filed on 10 November 2020, p. 6) because one of ordinary skill in the art would understand that “additional sealing mechanisms” recites sufficient structure to perform the recited functions of sealing and attaching to the filter housing (Remarks, p. 11, “Applicant”; p. 12, “Applicant therefore”) since such a person would interpret “sealing mechanisms” as increasing a sealing force (Remarks, p. 12, “Applicant submits”). Applicant cites the specification as teaching that such a feature may be attachment elements that comprise bolted joints, snap fit elements, or wire form clips that may extend through apertures (Remarks, p. 12, lines 4-9). Applicant may identify additional portions of the application for corresponding structure if necessary (Remarks, p. 13, lines 5-6).
In response, it is the examiner’s assessment that the skilled practitioner would not have found the recitation of “sealing mechanisms configured to attach with the filter housing” as indicating bolted joints, snap fit elements, or wire form clips since “sealing mechanism” is not a standard term in the art with a known structure. Applicant’s argument is not persuasive because the argument relies upon a disclosure of structures that satisfy the limitation of “sealing mechanisms,” thereby indicating the necessity of the disclosure for interpreting the limitation (i.e. it is to be construed in view of the corresponding structure in the specification and equivalents thereof).
Regarding Applicant’s arguments traversing the rejections of claims 1 and 16 under 35 USC 103 (Remarks, p. 15, “Kaiser and Wagner”; p. 16, “Applicant notes”) and those arguments traversing the rejection of claim 10 (Remarks, p. 18, “Allott and Akro-Mils”) have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mr. Marshall J. Brown on 22 and 29 March 2021.
The application has been amended as follows: 
Claim 12
Line 3: “feature 
Claim 16
Line 7: “wherein the filter element is positionable within a filter housing with a filter cover such that”
Line 9: “housing, and such that the housing interlocking feature, the filter element interlocking feature, and a filter”
Lines 12-13: “and wherein the protruding portion is insertable into a receptacle of the filter housing when the filter element is positioned within the filter housing, the receptacle being positioned along and”
Cancel claims 25-28

Allowable Subject Matter
Claims 1-12 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 a receptacle that is positioned along and recessed within an inner side of a side wall of the filter housing; a filter cover with a filter cover interlocking feature; and a filter element with a filter element interlocking feature and a protruding portion that extends from an outer side of a side wall of the filter element, the filter element positionable within the filter housing, the protruding portion insertable into the receptacle when the filter element is positioned within the filter housing, the filter cover attachable to a top portion of at least one of the filter element and the filter housing, wherein the housing interlocking feature, the filter cover interlocking feature, and the filter element interlocking feature are interlockable with each other and extend in a nonplanar configuration along at least one side of the filter element when the filter housing, the filter cover, and the filter element are assembled together, the housing interlocking feature, the filter element interlocking feature, and the filter cover interlocking feature directly abutting each other when the filter assembly is assembled (claim 1) is considered to define patentable subject matter over the prior art.
In addition, the concept of a filter assembly comprising a filter housing with a housing interlocking feature and a receptacle that is positioned along and recessed within an inner side of a side wall of the filter housing; and a filter element with a filter element interlocking feature and a protruding portion that extends from an outer side of a side wall of the filter element, the protruding portion insertable into the receptacle when the filter element is positioned within the filter housings, the housing interlocking feature and the filter element interlocking feature being interlockable with each other (claim 10) is considered to define patentable subject matter over the prior art.
Lastly, the concept of a filter element comprising: a filter media; and a filter element interlocking feature that extends in a nonplanar configuration along at least one side of the filter media; and a protruding portion that extends from an outer side of a side wall of the filter element, the filter the protruding portion insertable into a receptacle of the filter housing when the filter element is positioned within the filter housing, the receptacle is positioned along and recessed within an inner side of a side wall of the filter housing (claim 16) is considered to define patentable subject matter over the prior art.
The invention provides structures for a filtration system that use three-dimensional sealing interfaces, making them stable and resistant to the effects of vibration ([0003], [0051], [0069]).
The closest prior art is regarded to be Hasenfratz et al. (US 2015/0013289 A1), which discloses an air filter 13 (a filter assembly) with a filter housing 11 (Fig. 1; [0120]) into which a filter element 10 can be inserted into an installation opening 23 along a flange 52 ([0121], [0141]) (i.e. a receptacle), the filter element comprising a seal 48 with a bulge 50 ([0138]) (i.e. a housing interlocking feature; a protruding portion) that is received by a connecting flange 52 (i.e. a housing interlocking feature) of the housing 11. However, Hasenfratz does not teach or suggest a receptacle that is positioned along and recessed within an inner side of a side wall of a filter housing for receiving a protruding portion, nor does Hasenfratz suggest features that can separately be construed as a filter element protruding portion and a filter element interlocking feature, and it would have been neither obvious nor straightforward to modify the filter assembly of Hasenfratz to provide such structures.
Other related prior art, Allott et al. (US 2016/0059172 A1), discloses an air cleaner assembly 22 (Fig. 2; [0029]) (i.e. a filter assembly) comprising an outlet housing member 76 (i.e. a filter housing) ([0029]) with an internal ridge 88 ([0032]) (i.e. a housing interlocking feature), and a filter element 82 ([0029]) with a locating flange 92 ([0032]) (i.e. a filter element interlocking feature), wherein the filter element is positionable within the filter housing). However, Allott also does not suggest features 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/GABRIEL E GITMAN/               Examiner, Art Unit 1772                                                                                                                                                                                         

/JONATHAN MILLER/               Primary Examiner, Art Unit 1772